 
 
I 
111th CONGRESS 1st Session 
H. R. 41 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Bartlett introduced the following bill; which was referred to the Committee on Science and Technology, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for Federal research, development, demonstration, and commercial application activities to enable the development of farms that are net producers of both food and energy, and for other purposes. 
 
 
1.FindingsThe Congress finds that— 
(1)the productivity of the green revolution has been fueled by abundant, low cost fossil fuels providing raw material and energy for fertilizer, herbicides, and pesticides, and for powering mechanization, thereby multiplying farm worker output; 
(2)farm worker productivity is based on the input of large quantities of fossil fuel based energy and chemicals, with typically an input of as much as 10 fossil calories used to produce a calorie of food output; 
(3)food production in this manner cannot be sustained if fossil fuels are depleted and become increasingly costly and scarce, and biofuels are not a viable alternative if their production consumes more energy than they contain; 
(4)reduction of energy consumption through maximum efficiency is a prerequisite to sustainable reliance on renewable resources at an affordable scale; and 
(5)for over a century, agriculture extension has shown that demonstration of viable techniques and technologies is a powerful force for their adoption and promotion. 
2.DefinitionsIn this Act: 
(1)Eligible entityThe term eligible entity means— 
(A)a regional, State, local, or tribal agency; 
(B)a nonprofit organization or institution that farms or provides farm or educational services to persons or organizations that own or operate farms; 
(C)a farm or farmer or for-profit corporation that farms, or group of such farms, farmers, or corporations, at least 50 percent of the gross revenue of which is derived from the sale of food or fiber grown on the farm, if the acreage under their control, individually and collectively, whether through ownership or leasehold interests, is less than 160 acres; and 
(D)institutions of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(2)Renewable energyThe term renewable energy means energy obtained from a resource in a manner capable of being indefinitely sustained or replenished. 
(3)SecretaryThe term Secretary means the Secretary of Energy. 
(4)Self-powered farmThe term self-powered farm means a farm or collection of farms that— 
(A)is capable of independence from offsite sources of energy, fuel, and raw materials for fuel; 
(B)is a community resource for— 
(i)food; and 
(ii)energy, fuel, or raw materials for fuel; 
(C)minimizes or eliminates ongoing operating expenditures to offsite entities for fossil fuel-derived energy; 
(D)employs sustainable farming practices for long term soil fertility; and 
(E)produces at least 2 times as much energy, including fuel or raw materials for fuel, as it consumes both on site and in the transfer of farm products to market. 
3.National academy of sciences recommendations 
(a)In generalThe Secretary shall enter into an arrangement with the National Academy of Sciences for— 
(1)the development of recommendations for appropriate evaluation measures and criteria for the programs under this Act; and 
(2)an evaluation of the feasibility of prize and best practices award programs as tools to promote self-powered farms, and recommendations for how to carry out such programs, if feasible. 
(b)ReportNot later than 12 months after the date of enactment of this Act, the Secretary shall transmit to the Congress a report containing the recommendations and evaluation described in subsection (a). 
4.Research and technology development programThe Secretary shall establish a program, taking into account the recommendations of the National Academy of Sciences under section 3, for the research, development, demonstration, and commercial application of energy technologies or other technologies that have the potential to increase energy efficiency or otherwise to enable self-powered farms. The Secretary shall award grants under this section to eligible entities, or consortia thereof, on a competitive basis. The Secretary shall encourage participation in the program under this section through the Agricultural Cooperative Extension System. 
5.State agricultural demonstration program awardsThe Secretary shall establish a program, taking into account the recommendations of the National Academy of Sciences under section 3, for making awards to not more than 30 State agricultural research programs for the demonstration in a farm setting of the integration of technologies developed under section 4, or other technologies, in a manner that best achieves the goal of self-powered farms. 
6.Loan programs 
(a)In generalThe Secretary shall provide, on a competitive basis, low-cost revolving loans and loan guarantees to eligible entities for the commercial application of energy technologies or other technologies that will contribute to the goal of establishing self-powered farms. 
(b)PreferencesIn providing loans or loan guarantees under this section, the Secretary shall give preference to applicants who propose to derive the highest proportion of their energy needs from technologies that use biobased feedstocks or other renewable energy sources. The Secretary shall give highest preference to applicants who propose to meet their energy needs from biobased feedstocks or other renewable energy sources produced on that farm. 
(c)OversightThe Secretary shall establish procedures to enable the Secretary to oversee the operation of projects supported by loans or loan guarantees under this section, to ensure that such projects are operated consistent with the goals and requirements of this Act. 
(d)Loan amountThe amount of a loan under this section shall not exceed 80 percent of the cost of the project for which the loan is provided. 
(e)Guarantee amountThe Secretary shall not guarantee under this section more than 80 percent of the principal of any loan. 
7.ConsultationIn carrying out this Act, the Secretary shall consult with the Secretary of Agriculture. 
8.National academy of sciences reviewThe Secretary shall enter into an arrangement with the National Academy of Sciences for a review of the programs under this Act and the development of recommendations for improvements to such programs. Not later than 4 years after the date of enactment of this Act, the Secretary shall transmit to the Congress a report containing such review and recommendations. 
9.Authorization of appropriationsThere are authorized to be appropriated to the Secretary— 
(1)to carry out section 4, $25,000,000 for each of the fiscal years 2010 through 2014; 
(2)to carry out section 5, $25,000,000 for each of the fiscal years 2010 through 2014; and 
(3)to carry out section 6, $25,000,000 for each of the fiscal years 2010 through 2014. 
10.Cost sharingIn carrying out a research, development, demonstration, or commercial application program or activity under this Act through an award of a grant, contract, cooperative agreement, or other instrument other than a loan or loan guarantee, the Secretary shall require cost sharing in accordance with section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352). 
 
